Citation Nr: 9922503	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension and 
osteoarthritis, secondary to service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for hypertension and osteoarthritis, secondary to 
service-connected PTSD.

Review of the record indicates that the RO received another 
informal claim from the veteran for an increased evaluation 
for PTSD in September 1996, approximately three months after 
the Board's June 1996 remand.  The RO subsequently denied the 
veteran's claim in an August 1998 rating decision.  The 
veteran's notice of disagreement as to this rating decision 
was received by the RO in November 1998.  To date, although 
the RO has undertaken various other actions as to the 
evaluation assigned for the veteran's PTSD, it has not 
provided the veteran will a statement of the case, as 
required by law.  38 C.F.R. § 19.28 (1998).  As the veteran 
has initiated the administrative appeals process as to this 
issue, and pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999), the Board includes the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD on the title page 
of this REMAND.  This issue is addressed in the REMAND below.


REMAND

With respect to the veteran's claim of service connection for 
hypertension and osteoarthritis, secondary to service-
connected PTSD, the Board notes that the veteran's claim was 
before the Board in June 1996.  At that time, given that the 
determinative issue involved medical causation, the veteran's 
claim was remanded for further development.  Specifically, 
the RO was directed to afford the veteran VA examination(s) 
by the appropriate specialists, in order to determine whether 
there was a causal or aggravating relationship between the 
veteran's PTSD and his nonservice-connected hypertension and 
osteoarthritis.  The current status of the veteran's PTSD was 
to be determined, as was the current status and etiology of 
the veteran's hypertension and osteoarthritis.  The claims 
folder was to be reviewed by the examiners, including the 
medical literature that had been submitted by the veteran in 
support of his claim for secondary service connection.  The 
examiners were to make specific conclusions as to the 
etiological relationships, if any, between the veteran's PTSD 
and his hypertension and osteoarthritis.  The examiners were 
also to make specific conclusions as to the degree of 
aggravation, if any, of the veteran's hypertension and 
osteoarthritis by his PTSD.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Finally, the examiners were to cite evidence 
relied upon in support of any conclusions reached.

Here, review of the record indicates that the RO has failed 
to comply with the Board's directives.  In this respect, the 
RO is advised that the Board is obligated by law to ensure 
that the RO complies with the Board's directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Such compliance is 
neither optional nor discretionary.  Id.  Where remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Id.

In this instance, while the RO afforded the veteran an 
adequate PTSD examination in August 1996, the subsequent 
evaluations of the veteran's blood pressure and arthritis are 
incomplete.  First, there is no indication in the record that 
either examiner reviewed and considered the medical 
literature submitted by the veteran in support of his claim 
in forming their conclusions.  Second, neither examiner cited 
the evidence relied upon and rejected in forming their 
conclusions and the rationale behind those conclusions.  As 
such, the Board cannot properly evaluate this evidence.  
Further, the Board cannot ignore the inherent inconsistency 
contained in the opinions expressed in the undated 
Compensation and Pension evaluation, signed by Dr. P., in 
which she stated, at one point, that 20 percent of the 
veteran's osteoarthritis was related to PTSD.  On the next 
page of the evaluation, however, she stated that there was 
only a 10 percent degree of aggravation.  

Accordingly, in light of the above, the Board finds the 
evidence of record inadequate for an equitable disposition of 
the veteran's claim.  Therefore, the issue of entitlement to 
service connection for hypertension and osteoarthritis, 
secondary to service-connected PTSD, will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's hypertension and 
osteoarthritis, should be obtained by the 
RO and incorporated into the claims file.

2.  VA orthopedic and cardiovascular 
examinations should be scheduled and 
conducted by the appropriate specialists 
in order to determine whether there is a 
causal or aggravating relationship 
between the veteran's PTSD and his 
hypertension and osteoarthritis.  All 
suggested studies should be performed, 
and the examiners should review the 
medical literature submitted by the 
veteran in support of his claim.  All 
findings should be recorded in detail, 
and the examiners should offer opinions 
as to the etiological relationships, if 
any, between the veteran's service-
connected PSTD and his hypertension and 
osteoarthritis.  The examiners should 
also offer opinions as to the degree of 
aggravation, if any, of the veteran's 
hypertension and osteoarthritis by his 
PTSD.  If the examiners cannot offer 
opinions as to these questions without 
resorting to speculation, they should so 
state.  The examiners should also provide 
a rationale for their opinions and 
conclusions and cite the evidence relied 
upon or rejected in forming those 
opinions and conclusions.

The claims file, or copies of pertinent 
documents found therein, including copies 
of the VA examinations conducted pursuant 
to the Board's June 1996 remand and the 
medical literature submitted by the 
veteran in support of his claim, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the examiner for 
corrective action.

4.  The RO should then review the 
veteran's claim of secondary service 
connection and consider all pertinent law 
and regulation, including Allen 
considerations, in light of the 
examination reports.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

5.  The RO should also provide the 
veteran and his representative with a 
statement of the case as to the issue of 
the propriety of the assignment of a 
rating in excess of 50 percent rating for 
PTSD.  The veteran should be provided 
with the applicable laws and regulations 
in this instance and informed of the 
evidence considered and the reasons and 
bases for the RO's determination.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












